Guaranty Federal Exhibit 99.1 BANCSHARES, INC For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES REVISED 2 SPRINGFIELD, MO – (March 17, 2009) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank (the “Bank”), today announces revised financial results for its year ended December 31, 2008.Subsequent to the Company’s earnings release on January 23, 2009, as a result of continuing analysis of a specific credit and as a result of a regular examination by the Missouri Division of Finance, the Bank determined it prudent to record an additional loan loss provision of $3 million for the 4th quarter of 2008.This provision is in addition to the $3.6 million originally expensed for the quarter.Revised net loss for the quarter and year ended were ($1.45) per diluted share ($3,780,000) and ($2.06) per diluted share ($5,360,000), respectively, down from the ($.72) per diluted share ($1,890,000) and ($1.33) per diluted share ($3,470,000), respectively, that was previously reported for those periods.The revised earnings are down from the $.49 per diluted share, $1,318,000, the Company earned during the same quarter of the prior year and the $2.19 per diluted share, $6,100,000, the Company earned during the year ended December 31, 2007. Like other banks, Guaranty Bank is increasingly concerned about the difficult market conditions created by the softening economy.Non-performing loans have not increased from the original fourth quarter earnings release and the additional reserve is related to one problem loan previously identified by management.This action brings the Bank’s allowance for loan losses to 2.90% of loans, net of unearned income, versus 2.40%, as reflected in the original fourth quarter earnings release.Management believes the revisedallowance for loan losses is at a level to be sufficient in providing for potential loan losses in the Bank’s existing loan portfolio. The Bank’s capital ratios remain above the levels required to be considered a well-capitalized financial institution following the additional provision.As of December 31, 2008, the Bank’s Tier 1 leverage ratio was 7.41%, its Tier 1 risk-based capital ratio was 8.77%, and the Bank’s total risk-based capital ratio was 10.04% - all exceeding the minimums of 5%, 6% and 10%, respectively. About Guaranty Federal Bancshares, Inc. Guaranty Federal Bancshares, Inc. (NASDAQ:GFED) has a subsidiary corporation offering full banking services.The principal subsidiary, Guaranty Bank, is headquartered in Springfield, Missouri, and has nine full-service branches in Greene and Christian Counties and Loan Production Offices in Wright, Webster and Howell Counties.In addition, Guaranty Bank is a member of the TransFund ATM network which provides its customers surcharge free access to over 100 area ATMs and over 700 ATMs nationwide.For more information visit the Guaranty Bank website: www.gbankmo.com. The discussion set forth above may contain forward-looking comments.Such comments are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this release.When used in this release, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company’s operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; the effect of regulatory or government legislative changes; technology changes; fluctuation in inflation; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time. Financial Highlights: Quarter ended Year ended Operating Data: 31-Dec-08 31-Dec-07 31-Dec-08 31-Dec-07 (Dollar amounts are in thousands, except per share data) Total interest income $ 8,939 $ 9,507 $ 36,363 $ 37,818 Total interest expense 4,764 5,342 19,524 20,519 Provision for loan losses 6,565 210 14,744 840 Net interest income (loss) after provision for loan losses (2,390 ) 3,955 2,095 16,459 Noninterest income (loss) (235 ) 1,066 2,316 4,883 Noninterest expense 3,278 2,985 12,760 11,842 Income (loss) before income tax (5,903 ) 2,036 (8,349 ) 9,500 Income tax expense (credit) (2,123 ) 718 (2,989 ) 3,400 Net income (loss) $ (3,780 ) $ 1,318 $ (5,360 ) $ 6,100 Net income (loss) per share-basic $ (1.45 ) $ 0.50 $ (2.06 ) $ 2.25 Net income (loss) per share-diluted $ (1.45 ) $ 0.49 $ (2.06 ) $ 2.19 Annualized return on average assets (2.24 %) 0.98 % (.83 %) 1.18 % Annualized return on average equity (36.11 %) 11.89 % (13.02 %) 13.46 % Net interest margin 2.73 % 3.21 % 2.71 % 3.47 % As of As of Financial Condition Data: 31-Dec-08 31-Dec-07 Cash and cash equivalents $ 15,097 $ 12,046 Investments 72,843 19,400 Loans, net of allowance for loan losses 12/31/2008 - $16,728; 12/31/2007 - $5,963 558,327 516,242 Other assets 29,403 18,090 Total assets $ 675,670 $ 565,778 Deposits $ 447,079 $ 418,191 FHLB advances 132,436 76,086 Subordinated debentures 15,465 15,465 Securities sold under agreements to repurchase 39,750 9,849 Other liabilities 3,627 3,500 Total liabilities 638,357 523,091 Stockholder's equity 37,313 42,687 Total liabilities and stockholder equity $ 675,670 $ 565,778 Equity to assets ratio 5.52 % 7.54 % Book value per share $ 14.28 $ 16.37 Non performing assets $ 26,347 $ 7,981
